 1                                                 THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   GREG KELLY and ROBIN KELLY,               )
     Michigan residents; AVATAR2026            )
 9   HOLDINGS, INC., a Michigan corporation;   )
     THOMAS CUTHBERT, a Minnesota              )
10   resident; LAURA CHARBONEAU, a             )
     Minnesota resident; MIDWEST BEAUTY,       )
11   INC., a Minnesota corporation; and ON     )
     CALL ENTERPRISES, INC., a Georgia         )
12   corporation,                              )
                                               )
13                             Franchisees,    )
                                               )
14            v.                               )
                                               )
15   SEVA BEAUTY, LLC, an Illinois limited     )
     liability company; and VASILIOS           )   Case No. 2:17-cv-00547-TSZ
16   MANIATIS, an Illinois resident,           )
                                               )   STIPULATION AND ORDER
17                              Defendants.    )   DISMISSING CERTAIN CLAIMS
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22                                             )
                                               )
23                                             )
                                               )
24                                             )
                                               )
25                                             )
                                               )
26                                             )
                                               )
27
                                                                        LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                    1420 FIFTH AVENUE, SUITE 4200
                                                                          P.O. BOX 91302
     CLAIMS - 1                                                     SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                   206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1                           STIPULATION OF DISMISSAL OF CERTAIN CLAIMS

 2            Pursuant to Fed. R. Civ. P. 41(a)(1)(A), the parties stipulate and agree that Plaintiff On

 3   Call Enterprises, Inc. dismisses its claims against Defendants SEVA Beauty, LLC and Vasilios

 4   Maniatis with prejudice and without costs, expenses, or attorney’s fees awarded to any party.

 5            The parties further agree and stipulate that the following order may be entered

 6   immediately without further notice of presentation.

 7            RESPECTFULLY SUBMITTED this 2nd day of November, 2018.

 8
      DATED this 2nd day of November, 2018.                DATED this 2nd day of November, 2018.
 9
      LANE POWELL PC                                       CHENG COHEN LLC
10
      By /s/ Daniel A. Kittle                              By: s/ Fredric A. Cohen
11
      Randall P. Beighle, WSBA No. 13421                   Fredric A. Cohen (IL #6198606)
12    Daniel A. Kittle, WSBA No. 43340                     311 N. Aberdeen Street, Suite 400
      1420 5th Ave Ste 4200                                Chicago, Illinois 60607
13    PO Box 91302                                         Telephone: (312) 243-1701
      Seattle, WA 98111-9402                               Fax: (312) 277-3961
14    Telephone: (206) 223-7000                            E-mail: fredric.cohen@chengcohen.com
15    Fax: (206) 223-7107                                  Admitted pro hac vice
      E-mail: BeighleR@LanePowell.com
16    E-mail: KittleD@LanePowell.com                       -and-

17    Attorneys for Plaintiffs                             HEURLIN, POTTER, JAHN, LEATHAM,
                                                           HOLTMANN & STOKER, P.S.
18
19                                                         s/ John R. “Rick” Potter
                                                           John R. “Rick” Potter, WSBA #6834
20                                                         211 E. McLoughlin Boulevard, Suite 100
                                                           Vancouver, WA 98663
21                                                         Telephone: (360) 750-7547
                                                           Fax: (360) 750-7548
22                                                         E-mail: jrp@hpl-law.com
23
                                                           Attorneys for Defendants
24

25

26

27
                                                                                   LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                               1420 FIFTH AVENUE, SUITE 4200
                                                                                     P.O. BOX 91302
     CLAIMS - 2                                                                SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                              206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1                                              ORDER

 2            IT IS SO ORDERED.

 3            Dated this 8th day of November, 2018.

 4

 5
                                                      A
                                                      Thomas S. Zilly
 6                                                    United States District Judge
 7

 8   Presented by:
 9    DATED this 2nd day of November, 2018.           DATED this 2nd day of November, 2018.

10    LANE POWELL PC                                  CHENG COHEN LLC

11    By /s/ Daniel A. Kittle                         By: s/ Fredric A. Cohen
      Randall P. Beighle, WSBA No. 13421              Fredric A. Cohen (IL #6198606)
12    Daniel A. Kittle, WSBA No. 43340                311 N. Aberdeen Street, Suite 400
13    1420 5th Ave Ste 4200                           Chicago, Illinois 60607
      PO Box 91302                                    Telephone: (312) 243-1701
14    Seattle, WA 98111-9402                          Fax: (312) 277-3961
      Telephone: (206) 223-7000                       E-mail: fredric.cohen@chengcohen.com
15    Fax: (206) 223-7107                             Admitted pro hac vice
      E-mail: BeighleR@LanePowell.com
16    E-mail: KittleD@LanePowell.com                  -and-
17
      Attorneys for Plaintiffs                        HEURLIN, POTTER, JAHN, LEATHAM,
18                                                    HOLTMANN & STOKER, P.S.

19                                                    s/ John R. “Rick” Potter
                                                      John R. “Rick” Potter, WSBA #6834
20
                                                      211 E. McLoughlin Boulevard, Suite 100
21                                                    Vancouver, WA 98663
                                                      Telephone: (360) 750-7547
22                                                    Fax: (360) 750-7548
                                                      E-mail: jrp@hpl-law.com
23
                                                      Attorneys for Defendants
24

25

26

27
                                                                             LANE POWELL PC
     STIPULATION AND ORDER DISMISSING CERTAIN                         1420 FIFTH AVENUE, SUITE 4200
                                                                               P.O. BOX 91302
     CLAIMS - 3                                                          SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                        206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
